Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1-13-21 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0355733) in view of Lee et al. (US 2016/0035262).
Regarding claim 1, Kim (Fig. 2 and 3) discloses a scan driver comprising a plurality of circuit stages (110_1-110_n) cascade-connected with each other (as seen in Fig. 2) and outputting a plurality of gate signals (S1-Sn), each of the plurality of circuit stages comprising:
a second input part (220) configured to transfer the first clock signal (CLK1) to a second node (N2) in response to a signal of the first node (N1 controls M4 to pass CLK1 to N2, see [0064]);
a first output part (including M7 and C1) configured to transfer a third clock signal (GCK) to an output terminal (OUT) in response to a signal of the second node (N2 controls M7 to pass GCK to OUT, see [0069]);
a holding part (including C2, M8, and M9) configured to maintain a signal of a third node (N3) in response to a second clock signal (the voltage of third node is stored in capacitor C2, based on second clock signal CLK3 controlling M9 and passing through M10); and
a second output part (including M9, M10, and C2) configured to transfer a signal of the third node (N3) to the output terminal (OUT) in response to the second clock signal (eg. when CLK3 controls M9 to be on, N3 will be connected to OUT when M8 is also turned on);
a first output control part (M6) configured to transfer a first driving voltage (equal to the low clock voltage) to the second node (N2) in response to the first clock signal (when CLK1 is low, M6 will turn on pass the low clock voltage to N2); and
a second output control part (M5) configured to transfer a signal of the first node (N1) to the third node (N3) in response to the first driving voltage (the first driving voltage is equal to the low clock level, as discussed above, and M5 is controlled by CLK2, and so when CLK2 is at the low clock level, M5 turns on, connecting N1 and N3, see [0065]),
wherein the second output control part comprises:
an eighth transistor (M5) including a control node (on top) receiving the first driving voltage (eg. for 110_1, CLK2 is connected to SCK1, and so as seen in Fig. 4, when SCK1 is low, the control node of M5 will receive the first driving voltage), a first electrode (on the left) connected to the first node (N1), and a second electrode (on the right) connected to the third node (N3).
However, Kim fails to teach or suggest a first input part which transfers the carry signal to the first node in response to a first clock signal.
Lee (Fig. 1 and 3) discloses a driver comprising a plurality of circuit stages (ST1, ST2, etc.) cascade-connected with each other (as seen in Fig. 1) and outputting a plurality of signals (eg. OUT1), each of the plurality of circuit stages comprising:
a first input part (122) configured to transfer a carry signal (INU, which receives the output signal “UP” from an adjacent stage, see Fig. 1 and [0070] and so the examiner interprets INU to read on the claimed “carry signal”) to a first node (N1) in response to a first clock signal (CK1 controls T2 to pass INU to node N1, see [0086]);
a second input part (121) configured to transfer the first clock signal to a second node (N2) in response to a signal of the first node (N1 controls T1 to pass CK1 to N2, see [0085]);
a first output part (123) configured to transfer a third clock signal (GK1) to an output terminal (OUT1) in response to a signal of the second node (N2 controls T3 to pass GK1 to OUT1, see [0090]);
a holding part (including C3, T7, and T8) configured to maintain (“stabilize” in [0093]) a signal of a third node (below T8) in response to a second clock signal (the voltage of third node is stabilized by C3, see [0093], based on second clock signal CK2 controlling T8 and passing through T4); and
a second output part (T8) configured to transfer a signal of the third node (below T8) to the output terminal (OUT1) in response to the second clock signal (eg. when CK2 controls T8 to be on, the bottom of T8 will connected to OUT1 when T7 is also turned on). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so the first input part transfers the carry signal to the first node in response to a first clock signal as taught by Lee because this allows for control of and adjustments for timing of the signals in the display, improving image quality (see [0029]).

Regarding claim 2, Kim and Lee disclose a scan driver as discussed above, and Kim further discloses wherein the holding part comprises a sixth transistor and a seventh transistor (M8 and M9, respectively), the sixth transistor comprises a control electrode connected to the second node (the gate of M8, on top, is connected to N2), a first electrode connected to the seventh transistor (the left electrode of M8 is connected to M9) and a second electrode connected to the output terminal (the right electrode of M8 is connected to OUT), and the seventh transistor comprises a control electrode receiving the second clock signal (the gate of M9, on the right, is connected to CLK3), a first electrode connected to the third node (the bottom of M9 is connected to N3) and a second electrode connected to the sixth transistor (the top electrode of M9 is connected to M8). 

Regarding claim 3, Kim and Lee disclose a scan driver as discussed above, and Kim further discloses a simultaneous driving part (M11) configured to control the second output part (by adjusting the voltage of N3) in response to the third clock signal (GCK), wherein the third clock signal has a first level for a simultaneous driving period (the low voltage on GCLK, seen in Fig. 5 during the simultaneous driving period P3, as discussed in [0095]) and a second level for a sequential driving period (the high voltage on GCLK, seen in Fig. 5 during the “progressive/sequential” period P1, see [0047]), and the simultaneous driving part is configured to apply a second level of a second driving voltage (V1) to the third node in response to the first level of the third clock signal in the simultaneous driving period (V1 connects to N3 during the simultaneous driving period P3 when GCK goes low to turn on M11).

Regarding claim 4, Kim and Lee disclose a scan driver as discussed above, and Kim further discloses wherein the simultaneous driving part comprises a ninth transistor (M11), the ninth transistor comprises a control electrode (on the left) connected to a third clock terminal (the left side of M11 is connected to GCK), a first electrode connected to a second driving voltage terminal (the bottom electrode of M11 is connected to V1) and a second electrode connected to the first node (the top electrode of M11 is connected to M1 through M5). 

Regarding claim 8, Kim and Lee disclose a scan driver as discussed above, and Kim further discloses wherein the first output part comprises a first transistor and a first capacitor (M7 and C1, respectively), the first transistor comprises a control electrode connected to the second node (the gate on the left of M7 is connected to N2), a first electrode connected to a third clock terminal (the top electrode of M7 is connected to GCK) and a second electrode connected to the output terminal (the bottom electrode of M7 is connected to OUT), and the first capacitor comprises a first electrode connected to the third clock terminal (the top electrode of C1 is connected to GCK) and a second electrode connected to the second node (the bottom electrode of C1 is connected to N2). 

Regarding claim 9, Kim and Lee disclose a scan driver as discussed above, and Kim further discloses wherein the second output part comprises a second transistor and a second capacitor (M10 and C2, respectively), the second transistor comprises a control electrode connected to the third node (the gate on the left of M10 is connected to N3), a first electrode connected to a second clock terminal (the bottom electrode of M10 is connected to CLK3) and a second electrode connected to the output terminal (the top electrode of M10 is connected to OUT), and the second capacitor comprises a first electrode connected to the output terminal (the right electrode of C2 is connected to OUT) and a second electrode connected to the third node (the left electrode of C2 is connected to N3). 

Claims 11-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee and Ahn (US 2012/0161611).
Regarding claim 11, Kim (Fig. 1-5) discloses a display device comprising:
a display panel (40) comprising a pixel (30) connected to a scan line (S1-Sn) and a data line (D1-Dm, see [0044]);
a timing controller (50) configured to generate a first clock signal (eg. SCK3, shown input to CK1 of 110_1 in Fig. 2), a second clock signal (eg. SCK2, shown input to CK3 of 110_1 in Fig. 2) different from the first clock signal (as seen in Fig. 4) and a third clock signal (GCLK) different from the first clock signal and the second clock signal (shown in the combination of Fig. 4 and Fig. 5, eg. SCK3 and SCK2 have pulses during P1, while GCLK does not);
a scan driver (10) configured to generate a plurality of scan signals (S1-Sn) based on the first clock signal, the second clock signal, and the third clock signal (eg. as seen in Fig. 2, SCK3, SCK2 and GCLK are all input into 110_1), to simultaneously output the plurality of scan signals during a simultaneous driving period (seen in P3 of Fig. 5, S1-Sn are all output simultaneously) and to sequentially output the plurality of scan signals during a sequential driving period (seen in P1 of Fig. 5, S1-Sn are output sequentially),
the scan driver comprising a plurality of circuit stages (110_1-110_n) cascade-connected with each other (as seen in Fig. 2), each circuit stage of the plurality of circuit stages comprising:
a second input part (220) configured to transfer the first clock signal (CLK1) to a second node (N2) in response to a signal of the first node (N1 controls M4 to pass CLK1 to N2, see [0064]);
a first output part (including M7 and C1) configured to transfer a third clock signal (GCK) to an output terminal (OUT) in response to a signal of the second node (N2 controls M7 to pass GCK to OUT, see [0069]);
a holding part (including C2, M8, and M9) configured to maintain a signal of a third node (N3) in response to a second clock signal (the voltage of third node is stored in capacitor C2, based on second clock signal CLK3 controlling M9 and passing through M10); and
a second output part (including M9, M10, and C2) configured to transfer a signal of the third node (N3) to the output terminal (OUT) in response to the second clock signal (eg. when CLK3 controls M9 to be on, N3 will be connected to OUT when M8 is also turned on);
a first output control part (M6) configured to transfer a first driving voltage (equal to the low clock voltage) to the second node (N2) in response to the first clock signal (when CLK1 is low, M6 will turn on pass the low clock voltage to N2); and
a second output control part (M5) configured to transfer a signal of the first node (N1) to the third node (N3) in response to the first driving voltage (the first driving voltage is equal to the low clock level, as discussed above, and M5 is controlled by CLK2, and so when CLK2 is at the low clock level, M5 turns on, connecting N1 and N3, see [0065]),
wherein the second output control part comprises:
an eighth transistor (M5) including a control node (on top) receiving the first driving voltage (eg. for 110_1, CLK2 is connected to SCK1, and so as seen in Fig. 4, when SCK1 is low, the control node of M5 will receive the first driving voltage), a first electrode (on the left) connected to the first node (N1), and a second electrode (on the right) connected to the third node (N3).
However, Kim fails to teach or suggest wherein the pixel is a switching transistor, or further includes an emission control transistor connected to the switching transistor and an organic light emitting diode, or wherein the first input part transfers the carry signal to the first node “in response to a first clock signal.”
Lee (Fig. 1, 3, 5, and 10) discloses display device comprising:
a display panel (1100) comprising a pixel (1120) connected to a scan line (S1-Sn) and a data line (D1-Dm);
a timing controller (1200) configured to generate a first clock signal (CK1), a second clock signal (CK2) different from the first clock signal (as seen in Fig. 5) and a third clock signal (GK1) different from the first clock signal and the second clock signal (seen in Fig. 5);
a driver comprising a plurality of circuit stages (ST1, ST2, etc.) cascade-connected with each other (as seen in Fig. 1) and outputting a plurality of signals (eg. OUT1), each of the plurality of circuit stages comprising:
a first input part (122) configured to transfer a carry signal (INU, which receives the output signal “UP” from an adjacent stage, see Fig. 1 and [0070] and so the examiner interprets INU to read on the claimed “carry signal”) to a first node (N1) in response to a first clock signal (CK1 controls T2 to pass INU to node N1, see [0086]);
a second input part (121) configured to transfer the first clock signal to a second node (N2) in response to a signal of the first node (N1 controls T1 to pass CK1 to N2, see [0085]);
a first output part (123) configured to transfer a third clock signal (GK1) to an output terminal (OUT1) in response to a signal of the second node (N2 controls T3 to pass GK1 to OUT1, see [0090]);
a holding part (including C3, T7, and T8) configured to maintain (“stabilize” in [0093]) a signal of a third node (below T8) in response to a second clock signal (the voltage of third node is stabilized by C3, see [0093], based on second clock signal CK2 controlling T8 and passing through T4); and
a second output part (T8) configured to transfer a signal of the third node (below T8) to the output terminal (OUT1) in response to the second clock signal (eg. when CK2 controls T8 to be on, the bottom of T8 will connected to OUT1 when T7 is also turned on). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a first input part which transfers the carry signal to the first node in response to a first clock signal as taught by Lee because this allows for control of and adjustments for timing of the signals in the display, improving image quality (see [0029]).
However, Lee still fails to teach or suggest details about the pixels of the display.
Ahn (Fig. 1 and 2) discloses a display device comprising:
a display panel (130) comprising a switching transistor (M1) connected to a scan line (Sn) and a data line (Dm), an emission control transistor (M5) connected to the switching transistor (the top of M5 connects to M1 through M2 and N1) and an organic light emitting diode (the bottom of M5 is connected to OLED).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pixel of Kim and Lee to include a switching transistor connected to a scan line and a data line and an emission control transistor connected to the switching transistor and an organic light emitting diode as taught by Ahn because this allows the pixel to display an image with a desired brightness (see [0019]).

Regarding claim 12, Kim, Lee, and Ahn disclose a display device as discussed above, and Kim further discloses wherein the holding part comprises a sixth transistor and a seventh transistor (M8 and M9, respectively), the sixth transistor comprises a control electrode connected to the second node (the gate of M8, on top, is connected to N2), a first electrode connected to the seventh transistor (the left electrode of M8 is connected to M9) and a second electrode connected to the output terminal (the right electrode of M8 is connected to OUT), and the seventh transistor comprises a control electrode receiving the second clock signal (the gate of M9, on the right, is connected to CLK3), a first electrode connected to the third node (the bottom of M9 is connected to N3) and a second electrode connected to the sixth transistor (the top electrode of M9 is connected to M8). 

Regarding claim 13, Kim, Lee, and Ahn disclose a display device as discussed above, and Kim further discloses a simultaneous driving part (M11) configured to control the second output part (by adjusting the voltage of N3) in response to the third clock signal (GCK), wherein the third clock signal has a first level for a simultaneous driving period (the low voltage on GCLK, seen in Fig. 5 during the simultaneous driving period P3, as discussed in [0095]) and a second level for a sequential driving period (the high voltage on GCLK, seen in Fig. 5 during the “progressive/sequential” period P1, see [0047]), and the simultaneous driving part is configured to apply a second level of a second driving voltage (V1) to the third node in response to the first level of the third clock signal in the simultaneous driving period (V1 connects to N3 during the simultaneous driving period P3 when GCK goes low to turn on M11).

Regarding claim 14, Kim, Lee, and Ahn disclose a display device as discussed above, and Kim further discloses wherein the simultaneous driving part comprises a ninth transistor (M11), the ninth transistor comprises a control electrode (on the left) connected to a third clock terminal (the left side of M11 is connected to GCK), a first electrode connected to a second driving voltage terminal (the bottom electrode of M11 is connected to V1) and a second electrode connected to the first node (the top electrode of M11 is connected to M1 through M5). 

Regarding claim 18, Kim, Lee, and Ahn disclose a display device as discussed above, and Kim further discloses wherein the first output part comprises a first transistor and a first capacitor (M7 and C1, respectively), the first transistor comprises a control electrode connected to the second node (the gate on the left of M7 is connected to N2), a first electrode connected to a third clock terminal (the top electrode of M7 is connected to GCK) and a second electrode connected to the output terminal (the bottom electrode of M7 is connected to OUT), and the first capacitor comprises a first electrode connected to the third clock terminal (the top electrode of C1 is connected to GCK) and a second electrode connected to the second node (the bottom electrode of C1 is connected to N2). 

Regarding claim 19, Kim, Lee, and Ahn disclose a display device as discussed above, and Kim further discloses wherein the second output part comprises a second transistor and a second capacitor (M10 and C2, respectively), the second transistor comprises a control electrode connected to the third node (the gate on the left of M10 is connected to N3), a first electrode connected to a second clock terminal (the bottom electrode of M10 is connected to CLK3) and a second electrode connected to the output terminal (the top electrode of M10 is connected to OUT), and the second capacitor comprises a first electrode connected to the output terminal (the right electrode of C2 is connected to OUT) and a second electrode connected to the third node (the left electrode of C2 is connected to N3). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Lee as applied to claim 1 above, and further in view of Jang (US 2014/0078029).
Regarding claim 10, Kim and Lee disclose a scan driver as discussed above, and Kim further discloses a selecting part (210) configured to output a previous scan signal (IN1) outputted from a previous circuit stage of the plurality of circuit stages (IN1 is connected to the output of the previous stage, as seen in Fig. 2) in response to a first direction signal (Pc1).
However, Kim and Lee fail to teach or suggest a selecting part configured to output a next scan signal outputted from a next circuit stage.
Jang (Fig. 2 and 7) discloses a scan driver including:
a first input part (M1) configured to transfer a carry signal (from 240) to a first node (N2) in response to a first clock signal (CLK1); and
a selecting part (240) configured to output (using M10 or M11) a previous scan signal outputted from a previous circuit stage of the plurality of circuit stages (“The first input terminal 101 of each of the stages ST1 to ST4 receives the output signal, i.e., the scan signal, of a previous stage” as discussed in [0046]) or a next scan signal outputted from a next circuit stage of the plurality of circuit stages (“105 receives the scan signal of a next stage” as discussed in [0081]) to the first input part (M1) in response to a first direction signal and a second direction signal (CS1 and CS2, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Lee to include a selecting part configured to output a next scan signal outputted from a next circuit stage as taught by Jang because this allows the driver to operate bidirectionally (see [0079]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Lee, and Ahn as applied to claim 11 above, and further in view of Jang.
Regarding claim 20, Kim, Lee, and Ahn disclose a scan driver as discussed above, and Kim further discloses a selecting part (210) configured to output a previous scan signal (IN1) outputted from a previous circuit stage of the plurality of circuit stages (IN1 is connected to the output of the previous stage, as seen in Fig. 2) in response to a first direction signal (Pc1).
However, Kim, Lee, and Ahn fail to teach or suggest a selecting part configured to output a next scan signal outputted from a next circuit stage.
Jang (Fig. 2 and 7) discloses a scan driver including:
a first input part (M1) configured to transfer a carry signal (from 240) to a first node (N2) in response to a first clock signal (CLK1); and
a selecting part (240) configured to output (using M10 or M11) a previous scan signal outputted from a previous circuit stage of the plurality of circuit stages (“The first input terminal 101 of each of the stages ST1 to ST4 receives the output signal, i.e., the scan signal, of a previous stage” as discussed in [0046]) or a next scan signal outputted from a next circuit stage of the plurality of circuit stages (“105 receives the scan signal of a next stage” as discussed in [0081]) to the first input part (M1) in response to a first direction signal and a second direction signal (CS1 and CS2, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Lee, and Ahn to include a selecting part configured to output a next scan signal outputted from a next circuit stage as taught by Jang because this allows the driver to operate bidirectionally (see [0079]).

Response to Arguments
Applicant's arguments filed 1-13-21 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that Kim fails to teach or suggest wherein “an eighth transistor including a control node receiving the first driving voltage, a first electrode connected to the first node, and a second electrode connected to the third node” as recited in the amended claims.  The examiner respectfully disagrees.  Although the applicant argues that the eighth transistor is controlled by the clock signal CLK2 (which is true), the claims do not require that the eighth transistor be “controlled” by any specific signal, only “the control node receiving the first driving voltage.”  As discussed in the rejection, the claimed “first driving voltage” is the low level of the CLK2 clock.  Therefore, using 110_1 as an example, CLK2 is connected to SCK1 (as seen in Fig. 2), and so because SCK1 is low for certain periods (as seen in Fig. 4), during those periods the control node of M5 will properly receive a low clock signal of CLK2 (corresponding to the claimed “first driving voltage”) as required by the claims.  
Claim 11 has similar amendments, and so the same argument are applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691